DETAILED ACTION
1.	This action is in response the communications filed on 12/10/2020 in which claims 1-4, 8-12, and 16-24 are amended, and claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
In regard to claims 1, 9 and 17,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
Yes, the claims fall within one of the four categories of patent eligible subject matter. A claim directed to a manufacture (claims 1 and 17), a process (claim 9) and therefore is directed to statutory subject matter.

Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes, said claims 1, 9 and 17 recite the limitations, “obtain a sample of a first type of data.” The obtaining step is recited at a high level of generality (i.e., as a general means of gathering data for use in the encoding step) and amount to mere data gathering, which is a mental process and a form of insignificant extra-solution activity.
Said claims recite the limitations, “encode, using the encoder, the sample…” The encoding step is merely generic computer functionality (i.e. the encoder) being performed by a computer to perform the abstract idea, “encoding the sample.”
	Said claims recite the limitations, “search a dataset using the sparse codes… to locate a segment set…” and “create an instance of the second type of data…” The searching and creating steps are an abstract idea of mental processes. Mental processes are concepts observed and evaluated by a human with the aid of a pen and paper (at least for trivial examples). More specifically, a human can search a dataset, and create an instance of the second type with the aid of a pen and paper.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? No, Said claim recites additional elements: “a sparse coded sample”, “an artificial neural network”, “a second type of data” and “an entry / entries” are generally linked to the abstract idea. Therefore, these additional elements do not integrate the judicial exception in step 2A prong 1 into a practical application. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to an inventive concept (significantly more) than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The additional elements, as explained above, do not improve the functioning of any technology or technical field on an abstract idea. 
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Dependent claims 2, 10 and 18 recite “visual image data” and “depth data,” which amount to generally linking the use of a judicial exception to a particular technical field of use - see MPEP 2106.05(h).
Dependent claims 3, 11 and 19 recite "compares… to establish distances… filters the entries… by the distances…" This is an abstract idea of mental process because a human can compare the coded sample to codes in the dataset and filters the codes by distances, with the aid of a pen and paper. Further, there is no indication of the additional element of “distances” or “a nearest neighbor set” with regard to the improvements to the functioning of any other technology or technical field – see MPEP 2106.05(a).
Dependent claims 4, 12 and 20 recite "an image patch,” which amount to generally linking the use of a judicial exception to a particular technical field of use - see MPEP 2106.05(h). 
Dependent claims 5, 13 and 21 recite "the first type of data is produced by a first sensor and the second type of data is produced by a second sensor." There is no indication of the additional elements of “a first sensor” or “a second sensor” with regard to the improvements to the functioning of any other technology or technical field – see MPEP 2106.05(a).
Dependent claims 6, 14 and 22 recite "the first sensor is deployed in a first device, wherein a first portion of the processing circuitry… is at the first device, and wherein a second portion of the processing circuitry… is at a second device." The obtaining step is an insignificant extra-solution activity. The encoding, searching and creating steps are an abstract idea of mental process as explained above. Further, there is no indication of the additional element of “a first device” or “a second device” with regard to the improvements to the functioning of any other technology or technical field – see MPEP 2106.05(a). The additional element of “a first/second portion of the processing circuitry” amounts to generic computer components which the courts have identified as not adding significantly more to the abstract idea.
Dependent claims 7, 15 and 23 recite "obtain a classification target; and select a sparse code dictionary from several dictionaries based on the classification target." The obtaining step is an insignificant extra-solution activity, and the selecting step is an abstract idea of mental process because a human can select a sparse code dictionary from several dictionaries…,” with the aid of a pen and paper. Further, there is no indication of the additional element of “a classification target” or “dictionaries” with regard to the improvements to the functioning of any other technology or technical field – see MPEP 2106.05(a).
Dependent claims 8, 16 and 24 recite "a spiking neural network (SNN) …" does not amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea.
Accordingly, the additional elements in claims 2-8, 10-16 and 18-24 do not meaningfully limit the abstract idea as amounting to significantly more than the judicial exception.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 9 and 17, which recite a method and a machine readable media, respectively, as well as to dependent claims 2-8, 10-16 and 18-24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 9, 11, 12, 16, 17, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang ("Sparse Coding by Spiking Neural Networks: Convergence Theory and Computational Results") in view of Yang ("Image Super-Resolution Via Sparse Representation") in further view of Perez Pellitero (US 20160078600 A1).
In regard to claims 1, 9 and 17, Tang teaches: A system for sparse coding classification, the system comprising: 
an encoder; and (Tang, p. 1 "In this paper, we formulate a mathematical model of one SNN [an encoder] that can be configured for a sparse coding problem for feature extraction."; p. 1 "In this work, we provide a framework to rigorously establish the convergence of  ring rates in a spiking neural network to solutions corresponding to a LASSO problem. This network model, namely the Spiking LCA...")
processing circuitry configured by instructions from the system to: (Tang, p. 7"We report the execution time of simulating the spiking neural network on a conventional CPU [processing circuitry]... We solve a convolutional sparse coding problem [20] on a 52x52 image and a 208x208 images. The experiments are ran on 2.3GHz Intel Xeon CPU E5-2699 using a single core.")
… the sparse codes created by an artificial neural network trained on the first type of data; (Tang, p. 1 "In this paper, we formulate a mathematical model of one SNN that can be configured for a sparse coding problem for feature extraction."; p. 6 "We use a larger 400-neuron spiking network to empirically examine the convergence of spike rates to CLASSO solution. The neural network [an artificial neural network] is configured to perform feature extraction from a 8x8 image patch [the first type of data], using a 400 atom dictionary learned from other image datasets."; p.3 section 3, "Sparse Coding [sparse codes] by Spiking LCA Neural Network")
Tang fails to teach, but Yang teaches:  obtain a sample of a first type of data; (Yang, p.2681 "we seek a sparse representation for each patch of the low-resolution input [a sample of a first type of data]";)
encode, using the encoder (see mapping above, prior art Tang, SNN), the sample to create a sparse coded sample, (Yang, p. 2863 "For each input low-resolution patch [the sample], we find a sparse representation with respect to Dl [a sparse coded sample in DI]...") the sparse coded sample comprising sparse codes to reconstruct the sample… (Yang, p.2681 "we seek a sparse representation [the sparse coded sample] for each patch of the low-resolution input, and then use the coefficients [sparse codes] of this representation to generate the high-resolution output."; p. 2863 "For each input low-resolution patch, we find a sparse representation with respect to Dl. The corresponding high-resolution patch bases Dh will be combined according to these coefficient to generate the output high-resolution patch [reconstruct the sample].")
search… using the sparse codes from the sparse coded sample to locate… a second type of data, (Yang, p.2683 "For this local model, we have two dictionaries Dh and Dl, which are trained to have the same sparse representations for each high-resolution and low-resolution image patch pair.";"...The corresponding high-resolution patch bases Dh  [a second type of data] will be combined according to these coefficient [the sparse codes] to generate the output high-resolution patch."; p.2684 "The constrained optimization (7) can be similarly reformulated as... (8) where D= [F Dl bPDh]...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang to incorporate the teachings of Yang by including a more compact representation of the patch pairs. Doing so would reduce the computational cost substantially and generates high-resolution images in good quality. (Yang, p.2681 "The learned dictionary pair is a more compact representation of the patch pairs, compared to previous approaches, which simply sample a large amount of image patch pairs [1], reducing the computational cost substantially...our algorithm generates high-resolution images that are competitive or even superior in quality to images produced by other similar SR methods.")
Tang and Yang fail to teach, but Prz. teaches: search a dataset… to locate a segment set of a second type of data… (Prz. [0059] "The descriptor extraction unit 710 generates a training data set of descriptors extracted from patches of training images [a dataset], wherein the training images are not specific to the input image (i.e. generic for several images, e.g. a given set, or all images)... The example patch extraction unit 740 extracts a plurality of example patches from the nearest neighbor region [e.g. a segment set]... The determining unit 750 determines, when all found example patches are in the example patch data base [e.g. a segment set]... The patch combiner unit 760 constructs a high-resolution patch of a super-resolved image from one or more high-resolution patches [a second type of data] corresponding to said one or more low-resolution example patches"; [0050] "... and source training image/images TI is/are extracted from the example data base XDB"; example patches extracted from the region or example patches found in the example patch data base, generated by unit 740 and 750, is a segment set comprising both low-resolution and high-resolution example patches)

    PNG
    media_image1.png
    67
    132
    media_image1.png
    Greyscale
an entry in the data set including a sample of the first type of data, a sparse code for the sample of the first type of data, and a sample of the second type of data, (Prz., Fig. 3; [0024] FIG. 1 shows HR and LR training images and corresponding descriptors. The descriptors D [a code for the  sample of the first type of data] are extracted from a set of n HR training images TIH1, TIH2, . . . , TIHn [a sample of the second type of data] and/or their corresponding down-sampled LR images TIL1, TIL2, . . . , TILn [a sample of the first type of data]. The descriptors comprise several (e.g. in the range of 5-20) geometrical feature descriptors d1, . . . , dn1."; {d1,..., dn1, x1, y1, TI1} is an entry, where d1...dn1 is a code, TI1 includes TIL1 (first type) and TIH1(second type); [0026] "In a first step 10, a training data set is generated of descriptors extracted from regions of training images. The training images comprise low-resolution [a sample of the first type of data] and corresponding high-resolution images [a sample of the second type of data], wherein each descriptor [a code for the sample of the first type of data] comprises a region identifier and a geometrical feature..."; [0037] "The Pre-training results in a search index that can be used for comparison with given descriptors, and a look-up table that provides the region(s) and image(s) having similar descriptors."; [0050] "... and source training image/images TI is/are extracted...")
the segment set of the second type of data comprising entries from the dataset found using the sparse codes from the sparse coded sample; and (Prz. [0059] "The example patch extraction unit 740 extracts a plurality of example patches from the nearest neighbor region, and collects the example patches in an example patch data base that is specific for the current patch. The determining unit 750 determines, when all found example patches [the segment set / entries (including high-resolution / second type of data)] are in the example patch data base, a combination of one or more low-resolution example patches from the example patch data base that, according to their descriptors [using the codes], optimally approximate the current input image patch."; the feature, sparse code, is taught by Yang)
create an instance of the second type of data directly from samples of the second type of data in the segment set. (Prz., [0010] "A super-resolved image is obtained from the target high-resolution patches [samples of the second type of data] corresponding to all the input image patches."; [0059] "The patch combiner unit 760 constructs a high-resolution patch of a super-resolved image from one or more high-resolution patches corresponding to said one or more low-resolution example patches, according to the determined combination, wherein a super-resolved image [an instance of the second type of data] is obtained.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang and Yang to incorporate the teachings of Prz. by including optimal patches adaptively selected and the feature of descriptors. Doing so would ensure only such example pairs will be included that are highly correlated with the patches to be reconstructed. (Prz., [0007] "The present invention discloses a novel sparse SR method which focuses on adaptively selecting optimal patches for the dictionary training... the invention creates in a training dataset new sub-image entities which we call regions, and descriptors in order to characterize them are extracted. A key idea is that if these regions are smaller, they will have consistent texture or edge content. For every patch to be super-resolved, its texture region is found in the training images by using the efficient local Naive Bayes Nearest Neighbor (NBNN), thus ensuring that in the dictionaries only such example pairs will be included that are highly correlated with the patches to be reconstructed.")
In regard to claims 3, 11 and 19, Tang , Yang and Prz. teach: The system of claim 1, wherein, to search the dataset using the sparse coded sample to locate the segment set, the processing circuitry:
compares the sparse coded sample to sparse codes in entries of the dataset to establish distances between the sparse coded sample and the sparse codes in the entries of the dataset; and (Prz., [0059] "The KNN determining unit 720 determines a defined number k of nearest neighbor regions. It comprises a comparison unit CMP that finds a region that has a required feature, or that has a feature most similar to a required feature. "; [0087] "Major contributions of local NBNN comprise (a) only using the closest member [the sparse coded sample] from the regions whose descriptors [the codes] are within the k nearest neighbors of each di y, and (b) modeling the distance to the rest of the regions P(di| R) as the distance to the k+1 nearest neighbors."; entries and dataset, see claim 1)
filters the entries of the dataset by the distances to identify a nearest neighbor set of entries of the dataset that is the segment set. (Prz. [0059] "The example patch extraction unit 740 extracts a plurality of example patches from the nearest neighbor region, and collects the example patches in an example patch data base that is specific for the current patch.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang and Yang to incorporate the teachings of Prz. by including optimal patches adaptively selected and the feature of descriptors. Doing so would ensure only such example pairs will be included that are highly correlated with the patches to be reconstructed.
In regard to claims 4, 12 and 20, Tang , Yang and Prz. teach: The system of claim 1, wherein a sample is an image patch. (Yang, p.2681 "we seek a sparse representation for each patch of the low-resolution input; p. 2863 "For each input low-resolution patch [an image patch]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang to incorporate the teachings of Yang by including a more compact representation of the patch pairs. Doing so would reduce the computational cost substantially and generates high-resolution images in good quality.
In regard to claims 8, 16 and 24, Tang, Yang and Prz. teach: The system of claim 1, wherein the encoder, to encode the sample to create the sparse coded sample, is a spiking neural network (SNN) (Tang, p. 1 "In this paper, we formulate a mathematical model of one SNN that can be configured for a sparse coding problem for feature extraction."; p. 1 "In this work, we provide a framework to rigorously establish the convergence of  ring rates in a spiking neural network to solutions corresponding to a LASSO problem. This network model, namely the Spiking LCA..."; p. 6 "We use a larger 400-neuron spiking network to empirically examine the convergence of spike rates to CLASSO solution. The neural network is configured to perform feature extraction from a 8x8 image patch, using a 400 atom dictionary learned from other image datasets.") to create sparse codes for the sparse coded sample. (Yang, p. 2863 "For each input low-resolution patch, we find a sparse representation with respect to Dl [a sparse coded sample in DI]...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang to incorporate the teachings of Yang by including a more compact representation of the patch pairs. Doing so would reduce the computational cost substantially and generates high-resolution images in good quality.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Yang in view of Perez Pellitero in further view of Zhang ("Learning 3D faces from 2D images via Stacked Contractive Autoencoder").
In regard to claims 2, 10 and 18, Tang, Yang and Prz. fail to teach, but Zhang teaches: The system of claim 1, wherein the first type of data is visual image data, and wherein the second type of data is depth data. (Zhang, Abstract "3D face [depth data] reconstruction from a 2D [image data] face image has been found important to various applications such as face detection and recognition because a 3D face provides more semantic information than 2D image. This paper proposes a deep learning framework for 3D face reconstruction.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang and Yang to incorporate the teachings of Zhang by including depth data. One of the ordinary skill in the art would have recognized the addition of depth data to improve the technology of face detection and recognition. (Zhang, Abstract "3D face reconstruction from a 2D face image has been found important to various applications such as face detection and recognition...") 
Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Yang in view of Perez Pellitero in further view of Purnomo ("Design of Efficient Clustering Dictionary for Sparse Representation of General Image Super Resolution").
In regard to claims 5, 13 and 21, Tang, Yang and Prz. fail to teach, but Prnm. teaches: The system of claim 1, wherein the first type of data is produced by a first sensor and the second type of data is produced by a second sensor. (Prnm., "Super-resolution can be used to generate high resolutionimage [second type of data] given a single or multiple low-resolution images [first type of data]… most video camera [first sensor] used for surveillance system give low resolution image"; "When we take a picture by camera [second sensor], the captured image Y is gotten from real view high-resolution, image X which is decimated by factor L and is added blur and noise by V filter.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang, Yang and Prz. to incorporate the teachings of Purnomo by including include the super-resolution technique. Doing so would provide fast processing time and improve accuracy in the video surveillance. (Prnm., "Video surveillance is a system that requires fast processing time... Super-resolution is becoming needed in video surveillance to generate high resolution image in order to improve accuracy... Thus, fast and accurate super-resolution method is urgently needed as a preprocessing step for video surveillance data to further analysis.")
Claims 6-7, 14-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Yang in view of Perez Pellitero in view of Prnm. in further view of Chen ("Compressive Wireless Pulse Sensing").
In regard to claims 6, 14 and 22, Tang, Yang, Prz. and Prnm. teach: … to obtain the sample of a first type of data and encode the sample to create a sparse coded sample… (Yang, p. 2863 "For each input low-resolution patch, we find a sparse representation with respect to Dl [a sparse coded sample in DI]...")
… to search the dataset using the sparse coded sample to locate a segment set of a second type of data (Yang, p.2683 "For this local model, we have two dictionaries Dh and Dl [a data set], which are trained to have the same sparse representations for each high-resolution and low-resolution image patch pair.";"...The corresponding high-resolution patch bases Dh  [a segment set of a second type of data] will be combined according to these coefficient to generate the output high-resolution patch.")
and create an instance of the second type of data using the segment set… (Yang, p. 2681 "… and then use the coefficients of this representation to generate the high-resolution output [e.g. an instance of the second type of data]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang to incorporate the teachings of Yang by including a more compact representation of the patch pairs. Doing so would reduce the computational cost substantially and generates high-resolution images in good quality.
Tang, Yang, Prz. and Prnm. fail to teach, but Chen teaches: The system of claim 5, wherein the first sensor is deployed in a first device wherein a first portion of the processing circuitry … is at the first device, and (Chen, p. 7 "Our pulse sensor hardware and software system is depicted in Figure. 5. The pulse sensor hardware is idle most of the time. The process begins with a smart phone sending commands to the pulse sensor hardware to collect measurement at what interval and how long. This allows us to specify the rate of uniform subsampling as described in Eq. 1. The sensor then collects the samples, interleaves the data values, forms multiple packets and sends those packets to the phone through a lossy wireless channel (as shown in Fig 5).")
wherein a second portion of the processing circuitry… is at a second device. (Chen, p. 7 "The phone then reorganizes these packets in order and sends data to a remote server through HTTP protocol. Finally, the server reconstructs the full pulse wave signal based on the received packets."; Based on spec. [0030], prior art Chen is used to teach the concept of splitting the operations of edge sensor and a remote device.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang, Yang, Prz. and Prnm. to incorporate the teachings of Chen by including wearable sensors with compressive sensing. Doing so would save battery power of wearable sensors and reduce measurement data to transmit to the server. (Chen, p.5 "we can avoid computationally expensive on-device compression by using a framework called compressive sensing... by applying compressive sensing, dictionary learning and sparse coding theories, we can reconstruct the entire pulse wave, containing much more information than the derived information such as heart rate with a lower or comparable amount of power.")
In regard to claims 7, 15 and 23, Tang, Yang, Prz., Prnm., and Chen teach: The system of claim 6, wherein the processing circuitry is configured by the instructions to: 
obtain a classification target; and (Chen, p.5 "The dictionary based recovery is applicable to a variety of sensing problems as long as sufficient sensing examples are available for the dictionary training. Our approach is generally applicable to wearable sensor, where minimizing power consumption is essential. Applications can benefit from this approach, as long as the target signal [a classification target] is sparse in some domain spanned by atoms in a trained dictionary.")
select a sparse code dictionary from several dictionaries based on the classification target. (Chen, p.6 C. Dictionary Learning and Signal Reconstruction, "In this section, we describe how to recover x(i) from y(i) using a trained dictionary. We deviate from the standard compressive sensing setting with orthogonal bases, and train data-driven overcomplete dictionaries instead. Because trained dictionaries learn correlation patterns in the data, they allow for easy and aggressive compression schemes such as uniform subsampling. We will demonstrate this in the following experiment. Dictionary D is trained to express signal samples X = [x(1),x(2), . . . ,x(t)] with linear combinations of at most k atoms in D."; a trained dictionary D is selected for signal samples X from trained dictionaries.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tang, Yang, Prz. and Prnm. to incorporate the teachings of Chen by including wearable sensors with compressive sensing. Doing so would save battery power of wearable sensors and reduce measurement data to transmit to the server.
Response to Arguments
Applicant's arguments filed on 12/10/2020 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive:
Applicant argues: (see p. 8 middle): “…First, with respect to claims 17-24, the present amendments clarify that the machine readable medium is ‘non-transitory’ to the issue that the claims recite an article of manufacture.” 
Examiner answers: In the amended claims, claims 17-24 are directed to a manufacture and therefore are statutory subject matter. Claims 17-24 are rejected in step 2 under 35 U.S.C. 101 in the current rejection.
Applicant argues: (see p. 8 middle): “… (1) there is no evidence that humans encode data using sparse codes. (2) There is no evidence that humans use the sparse codes to lookup entries in a data set. (3)There is no evidence that humans segments of second data are found in these entries. (4) And there is no evidence that humans then use these segments of second data to create an instance of the second data.” 
Examiner respectfully disagrees: (1) the claim requires “using the encoder to encode the sample.” The encoder is a generic computer functionality being performed by a computer. As explained in the 101 rejection section, this is generally linked to the abstract idea. 
(2) For example, a database includes 20 images with sparse codes, “looking up entries in a dataset using the sparse codes” is comparing the coefficients to find the sparse codes (with the corresponding images) that are not close to zero. That is, if the coefficient is approximately close to zero, then the entry including the sparse code and the corresponding image is eliminated. Otherwise, if it’s close to one, it’s selected. These operations are mathematical calculations.
(3) “Segmenting data from the dataset” is merely extracting data entries from a data table. For example, out of the 40 images, one or more images are extracted.  The observation and evaluation can be done in the human mind.
(4) For “using these segments of second data to create an instance of the second data,” the example in the prior art Perez Pellitero shows the combination of image patches: using images P32,1 and P32,2 to create image P32, which can be done by a human with the aid of pen and paper.
Applicant argues: (see p. 8 bottom): “…concerning practical application, the references used as a basis of rejection, as well as the present application, all describe the practical application (e.g., super- resolution in Yang, compact encoding of images in Tang, and the creation of depth data from visual image data in the present application). In fact, the practical application is readily apparent in the independent claims with the creation of a second type of data using the sparse coding of the first type of data and the dataset.” 
Examiner respectfully disagrees: According to the 2019 USPTO Patent Eligibility Guidelines, the prior art references used in rejections under 102 or 103 are not relevant to the analysis under step 2A prong 2 or step 2B. 
“search a dataset using the sparse codes…“ and “create an instance of the second type of data…,” as recited in claim 1, are an abstract idea of mental processes, which have been analyzed according to the guidelines and the claim has been determined to be ineligible. Further, claim 1 does not require depth data or visual image data, therefore the arguments regarding the practical application of image data and depth data in claim 1 do not apply. The additional elements, depth data and visual image data, in claim 2, amount to generally linking the use of a judicial exception to a particular technical field of use.
Applicant's arguments filed on 12/10/2020 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 8 middle): “Missing from Yang, is the concept of a single dataset connecting sparse coding of the low-resolution image to the high-resolution image… In contrast to Yang, and the other references, the claims recite a technique whereby unrelated data can be correlated using the sparse code as an index into a database (the recited dataset). The entry includes not only the corresponding sample of the first data (much like the dictionary of Yang), but also a sample of the second data…” 
Examiner answers: The arguments do not apply to the references (Perez Pellitero) being used in the current rejection.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu ("Multi-sparse descriptor: A scale invariant feature for pedestrian detection") teaches multi-dictionary sparse coding.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122